DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 2/15/2022 in which claims 1-3, 13-14, and 18-19 have been amended, claim 21 has been canceled and new claim 25 has been added.  Thus, the claims 1-20 and 22-25 are pending in the application.  Thus, the claims 1-20 and 22-25 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a bindable resource value (i.e., an insurance premium amount) without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 13, and 18.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
an automated risk relationship finalization computer server associated with an enterprise, comprising: (a) an automated potential risk relationship platform, coupled to a remote partner platform, programmed to: (i) ingest potential risk relationship data received from the remote partner platform, the potential risk relationship data being associated with an entity and including an entity identifier, (ii) supplement the potential risk relationship data with third-party data received from a remote third-party platform, wherein the third-party data is pre-filled in the automated potential risk relationship platform; (iii) determine whether the supplemented potential risk relationship data qualified for a resource calculation process, (iv) in a case the determination is that the supplemented potential risk relationship data does not qualify for the resource calculation process, ceasing an automated first look quote flow from generating a bindable resource value, wherein the cessation of the automated first look quote flow reduces a bandwidth used by the system, (v) in a case the determination is that the supplemented potential risk relationship data qualified for the resource calculation process, automatically calculate a bindable resource value for the entity based on the supplemented potential risk relationship data, and (vi) transmit an indication of the calculated bindable resource value to the partner platform; and (b) the automated risk relationship finalization computer server, coupled to the automated potential risk relationship platform, programmed to: (i) received an indication that the entity requested that a finalization process be executed, and (ii) responsive to the received indication, execute the finalization process in accordance with the supplemented potential risk relationship data and the calculated bindable resource value.  These limitations (with the exception of italicized limitations) describe the abstract idea of calculating a bindable resource value, which correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles (insurance)).  The limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a remote partner platform, a remote third-party Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, and automatically feature result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, and automatically feature are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention by applying the exception using a generic computer element (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites the additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, and automatically feature are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.

Dependent claims 2-12, 14-17, 19-20, and 22-25 further define the abstract idea that is present in their respective independent claims 1, 13, and 18, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 and 22-25 are not patent-eligible.
Response to Arguments
Examiner withdraws 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-24 in view of arguments.
Applicant's arguments filed dated 2/15/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-24 under 35 U.S.C. 101, Applicant states that the claim 1 is clearly directed to an arrangement that improves operation of a system in several different ways: Improved exchange of data between a variety of specialized client and/or third-party systems, networks, and subsystems, improved message storage requirements, and improved bandwidth usage (e.g., reducing message transmission, improving response times, automatic ingestion and combining of information, and more accurate data is transmitted more quickly.
Examiner respectfully disagrees and notes that improved exchange of data, message storage and more accurate data is transmitted more quickly are all abstract elements which do not integrate the abstract idea into a practical application.  The improvement has to be technology driven in order for it to be sufficient to integrate the abstract idea into a practical application.  In this case, the improvements are to an abstract idea and not technology and hence are not sufficient to integrate the abstract idea into a practical application.  The improved bandwidth usage is an intended outcome when the process stops and is not due to applying the abstract idea.  This type of benefit is driven by how the resources are utilized and is available outside of the claimed invention.  Thus, these arguments are not persuasive.
Applicant also states that the claims impose meaningful limits on the alleged abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practices or principles (insurance) and would not monopolize it.
Examiner respectfully disagrees and notes that various limitations as identified in the rejection are abstract in nature and the technology limitations merely apply the abstract idea without meaningfully limiting the scope of the claimed invention.  In order for the claimed invention to meet the 101 requirements, the additional limitations should find eligibility under Step 2A, Prong Two or Step 2B by either integrating the abstract idea into a practical application or amount to add significantly more.  In this case, the additional limitations do not offer practical application or significantly more.  The additional limitations are simply present as a tool to apply the abstract idea and thus do not provide eligibility under 35 U.S.C. 101 regardless of monopolize argument.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693